ICJ_063_ContinentalShelf_TUN_LBY_1981-04-16_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIY A)

ORDER OF 16 APRIL 1981

1981

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 16 AVRIL 1981
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 16 April 1981, I.C.J. Reports 1981, p. 42.

Mode officiel de citation:

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
ordonnance du 16 avril 1981, C.I.J. Recueil 1981, p. 42.

 

Sales number: 459
N° de vente:

 

 

 
16 APRIL 1981

ORDER

CASE CONCERNING THE CONTINENTAL SHELF
(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

16 AVRIL 1981

ORDONNANCE
42

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1981

16 avril 1981

AFFAIRE DU PLATEAU CONTINENTAL

(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’articie 48 du Statut et les articles 44, 46 et 49, paragraphe 3, du
Règlement de la Cour,

Vu ie compiomis couclu le 10 juin 1977 entre la République tunisienne
et la Jamahiriya arabe libyenne populaire et socialiste, concernant le
plateau continental, notifié à la Cour le 1er déceinbre 1978,

Vu l’ordonnance du 3 juin 1980 fixant au 1" décembre 1980 la date
d’expiration du déiai pour le dépôt du contre-memoire de la Tunisie et au
2 février 1981 la date d’expiration du délai pour le dépôt du contre-
mémoire de ia Jamahiriya arabe libyenne ;

Considérant que le conire-mernoire de la Tunisie et le conire-mémoire
de la Jamahiriya arabe libyenne ont été déposés chacun dans le délai
prescrit et que, conformement à l’article 43, paragraphes 3 et 4, du Statut
de la Cour et à l’article 4 du compromis, une copie certifiée conforme de
chacune de ces pièces a été communiquée à l’agent de l’autre Partie lors
d’une reunion avec le Président de la Cour tenue au palais de la Paix, à La
Haye, le 2 février 1981 ;

Considérant que l’article 4 du compromis du 10 juin 1977 prévoit en
particulier qu’en cas de nécessité des pièces écrites additionnelles seront
souruises à la Cour et échangées dans des délais que la Cour fixera à la
demande de l’une ou l’autre Partie ;

Cousidérani que, lors d’entretiens qui ont eu lieu les 15 et 16 avril 1981,
chacun des deux agents a fait part au Président de la Cour du désir de son

4

1981
16 avril
Rôle général
n° 63
PLATEAU CONTINENTAL (ORDONNANCE 16 IV 81) 43

gouvernement de présenter une pièce de procédure additionnelle, à dépo-
ser dans un délai d’environ trois mois ;

Fixe au 15 juillet 1981 la date d’expiration du délai pour le dépôt de la

réplique de la République tunisienne et de la réplique de la Jamahiriya
arabe libyenne populaire et socialiste.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le seize avril mil neuf cent quatre-vingt-un, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
tunisienne et au Gouvernement de la Jamahiriya arabe libyenne populaire
et socialiste.

Le Président,
(Signé) Humphrey WALDOCK.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
